Dismissed and Opinion Filed September 10, 2015




                                      S    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-15-01033-CV

                    DEBORAH LOUISE CUNNINGHAM, Appellant
                                       V.
                        SPI-SOL, LLC - SERIES B, Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-15-04128-E

                           MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Myers
                                 Opinion by Justice Bridges
       Appellant has filed a motion to dismiss her appeal stating the parties have reached a

settlement of their dispute. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).


                                                /David L. Bridges/
151033F.P05                                     DAVID L. BRIDGES
                                                JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DEBORAH LOUISE CUNNINGHAM,                          On Appeal from the County Court at Law
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. CC-15-04128-E.
No. 05-15-01033-CV         V.                       Opinion delivered by Justice Bridges,
                                                    Justices Francis and Myers participating.
SPI-SOL, LLC - SERIES B, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee SPI-SOL, LLC - Series B recover
its costs of this appeal from appellant Deborah Louise Cunningham.


Judgment entered September 10, 2015.




                                              –2–